
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 641
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Ms. Norton (for
			 herself and Ms. Lee of California)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of April
		  28, 2012, as Jon Faddis Day, and honoring his contribution as
		  both a jazz musician and educator.
	
	
		Whereas Jon Faddis was born on July 24, 1953, in Oakland,
			 California;
		Whereas Jon Faddis was mentored by jazz legends Lionel
			 Hampton, Thad Jones, Mel Lewis, and Dizzy Gillespie;
		Whereas Jon Faddis is a jazz musician, composer, and
			 educator;
		Whereas Jon Faddis has released more than 10 albums as a
			 musical leader of several different ensembles;
		Whereas Jon Faddis sustains and perpetuates a jazz trumpet
			 tradition that dates back to Buddy Bolden, Bix Beiderbecke, Louis Armstrong,
			 Roy Eldridge, Dizzy Gillespie, and Miles Davis;
		Whereas Jon Faddis has performed with many great
			 musicians, including as lead trumpet in Dizzy Gillespie’s United Nation
			 Orchestra, which featured jazz legends Slide Hampton, James Moody, Sam Rivers,
			 Pacquito D’Rivera, Arturo Sandoval, and Airto Moreira;
		Whereas Jon Faddis, as a musical director, has led the
			 Dizzy Gillespie Alumni All-Star Orchestra, Carnegie Hall Jazz Band, Chicago
			 Jazz Ensemble, and Jazz Faddis Jazz Orchestra;
		Whereas since 1999, Jon Faddis has served as
			 Artist-in-Residence in the Conservatory of Music at Purchase College, State
			 University of New York, and he continues to lead clinics, master classes, and
			 workshops in New York and around the world;
		Whereas the Smithsonian Institution's National Museum of
			 American History has designated April as Jazz Appreciation Month, which is
			 celebrated in 40 countries;
		Whereas Public Law 108–72 expressed the sense of Congress
			 that “musicians, schools, colleges, libraries, concert halls, museums, radio
			 and television stations, and other organizations should develop programs to
			 explore, perpetuate, and honor jazz as a national and world treasure”;
			 and
		Whereas April 28, 2012, would be an appropriate date to
			 designate as Jon Faddis Day: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Jon Faddis Day.
		
